UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6104


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FLORENCIO SANTANA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cr-00067-ELH-1)


Submitted: July 8, 2021                                           Decided: August 18, 2021


Before AGEE, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Sample, BRANDON SAMPLE PLC, Rutland, Vermont, for Appellant.
Jonathan F. Lenzner, Acting United States Attorney, James G. Warwick, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Florencio Santana appeals from the denial of his motion for compassionate release.

He asserts that the district court overlooked his evidence of a plan for his post-release

housing and finances. While we agree that the district court either overlooked or misstated

the relevant facts on this issue, we find that any error was harmless. Accordingly, we

affirm.

          The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i) if “extraordinary and compelling reasons warrant such a reduction.” We

review the district court’s denial of a motion for compassionate release for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). To commit an abuse

of discretion, “a district court must act arbitrarily or irrationally, fail to consider judicially

recognized factors constraining its exercise of discretion, rely on erroneous factual or legal

premises, or commit an error of law.” Id. at 332 (internal quotation marks and brackets

omitted). In addition, the district court’s consideration of evidence is subject to harmless

error review under Federal Rule of Criminal Procedure 52, such that “in order to find a

district court's error harmless, we need only be able to say ‘with fair assurance, after

pondering all that happened without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.’” United States v. Brooks, 111 F.3d

365, 371 (4th Cir. 1997) (quoting United States v. Heater, 63 F.3d 311, 325 (4th Cir.

1995)).

          We conclude that the district court abused its discretion in either failing to consider

the evidence proffered by Santana or in misstating it. Contrary to the court’s ruling that

                                                 2
Santana “has not set forth any plans for living arrangements,” Santana specifically stated

that he would be living with his girlfriend. Further, while the court noted that Santana had

not provided work arrangements, his girlfriend’s letter stated that she could support him.

Admittedly, Santana did not detail his post-release plans and only briefly addressed them

in his motion; likewise, his girlfriend’s letter focused primarily on Santana’s health.

Nonetheless, the district court’s statement was clearly incorrect. Because the court relied

upon an erroneous factual premise, the district court abused its discretion.

       The Government contends, however, that the court’s error was harmless, and we

agree. The district court explicitly stated that the seriousness of Santana’s crime was of

particular concern. In addition, when the district court summarized its findings at the end

of its order, it relied on the nature of the offense and the small amount of time Santana had

served to conclude that release was not warranted. The court also noted that Santana had

already received a variance to the mandatory statutory minimum sentence.

       The court’s one-sentence statement regarding Santana’s lack of post-release plans

was the last factor considered and appeared to be the least important. Further, Santana’s

release plan depended on the continued support of his girlfriend but contained no details

regarding her financial status. Given Santana’s grave and far-reaching criminal conduct,

the short time that he had so far been incarcerated, and the brevity of the relevant evidence,




                                              3
we conclude that the district court was not substantially swayed by its belief that Santana

had not provided a plan for his release. As such, the district court’s error was harmless.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions area adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             4